DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 6/17/2021.  Claims 1-10 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-10 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology by using facial recognition.   The claims are allowable over the art because the prior art does not teach generating new visitor profiles for the unknown visitors, wherein generating the new visitor profiles comprises capturing unique facial features of the unknown visitors based on the facial recognition and receiving personalized information that is obtained from a credit tracking service or a criminal record service and the new visitor profiles based on actions of the known visitors in the area and actions of the unknown visitors in the area and receiving at least one confirmation directly from the client device and wherein the identity information for the unknown visitors is combined with the unique facial features and the temporary visitor identification of each of the unknown visitors to update the new visitor profiles, and wherein the actions comprise entering a retail location with a package and leaving the package unattended in the retail location.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Davis (US 2017/0337602 Al), a system for providing improved customer service to visiting customers of a brick-and-mortar merchant location where a customer recognition system intelligently detects and notifies a merchant when a customer is in need of assistance based on the customer's facial expression and where the customer recognition system can also identify a product associated with the customer need

B. Goffin (US 2007/0140532 Al), a system of providing user profiling for an electrical device where face representation data is captured with an imaging device and the imaging device focuses on the face of the user to capture the face representation data and a determination is made as to whether a facial feature database includes user facial feature data that matches the face representation data

C. Shahbazi (US 2006/0112427 Al), a system for securing data in mobile devices includes a computing node and a plurality of mobile devices where a node security program executed in the computing node interfaces with a device security program executed at a mobile device and the computing node is responsible for managing the security based on a node security profile interpreted by a node security program executed in the computing node

D. Gishen (US 2015/0081581 Al), a method for delivering packages among a community of participants comprises using at least one computer executing software stored on non-transitory media, the software configured to store information pertaining to a plurality of participants, including an image of participants who are senders, couriers, and receivers; store information pertaining to a participant who is a sender of a package, a participant who is a receiver of the package, and a selection of a participant who is courier to deliver the package; store information pertaining to the package, including a description of the contents of the package, a first geographic location where the courier is to pick up the package, and a second geographic location where the courier is to deliver the package; receive a first image of the courier, the first image taken when the courier is physically in the presence of the sender to pick up the package; compare the first image of the courier with a stored image of the courier among the images of participants; notify at least one of the receiver and the seller if the first image of the courier does not match the stored image of the courier; receive an image of the receiver, the image taken when the receiver and the courier are physically in each other's presence for the courier to deliver the package; compare the image of the receiver with a stored image of the receiver among the images of participants; notify at least one of the sender and the courier if the image taken of the receiver does not match the stored image of the receiver; receive information pertaining to a delivery geographic location of the package when the package and the receiver and courier are mutually physically present for delivery of the package; compare the delivery geographic location with the second geographic information; and notify the sender if the delivery geographic location does not match the second geographic location

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 109711827 A
US 20040001142 A1
US 20120316963 A1
"Best Practices for Common Uses of Facial Recognition Technologies" by Federal Trade Commission

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624